 HENRY VOGT MACHINE COMPANY363Henry Vogt Machine Company and United Steel-workers of America, AFL-CIO-CLC. Case 9-CA-13709August 21, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENE.I O, ANDTRUESDALEOn January 23, 1980, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled an answering brief in support of its opposi-tions to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The basic facts, as set forth in the Decision ofthe Administrative Law Judge, are largely undis-puted. On August 4, 1978,' a majority of the em-ployees in the metallurgy laboratory voted to berepresented by the Charging Party. The metallurgylaboratory employees, of which there were ap-proximately 12, then became a part of the largerproduction and maintenance unit. The ChargingParty had represented the production and mainte-nance employees for many years and had enteredinto a series of collective-bargaining agreementscovering these employees. At the time of the repre-sentation election among the laboratory employees,the contract covering the production and mainte-nance employees was about to expire. The partiesagreed to postpone bargaining for the laboratoryemployees until the parties began negotiations for anew contract for the entire unit. Bargaining for thenew, expanded unit began in early September andconcluded with ratification of the resulting collec-tive-bargaining agreement by the membership onOctober 22 and its execution by the parties on Oc-tober 23.It is undisputed that, prior to selecting the Unionas their collective-bargaining representative, thelaboratory employees were permitted to utilize Re-spondent's cafeteria, where they were able to pur-chase five hot lunches weekly at a total cost toeach laboratory employee of $1 per week. Respon-dent's organized employees were prohibited fromeating in the cafeteria, and did not receive subsi-i Unless olherl.e noted, all dates are in 1978251 NLRB No. 40dized lunches. During the course of the bargainingsessions, there was a brief exchange regarding aunion proposal that Respondent build a lunchroomfor unit employees, but no discussion of the cafete-ria privileges enjoyed by the laboratory employees.Nevertheless, upon execution of the collective-bar-gaining agreement on October 23, Respondent pro-hibited laboratory employees from using the cafete-ria. This abrupt discontinuation of benefits wasmade without prior notification to or consultationwith the Union.The Administrative Law Judge found that thisaction violated neither Section 8(a)(3) nor (5) ofthe Act, concluding that th- Union's failure tobring up this benefit during bargaining was tanta-mount to a waiver, and that the withdrawal ofcafeteria privileges was neither discriminatorilymotivated nor inherently discriminatory. We donot agree and, for the reasons set forth below, findthat the revocation of cafeteria privileges for thelaboratory employees was violative of Section8(a)(3), (5), and (1) of the Act.With regard to the 8(a)(5) allegation, we cannotagree that the Union waived its right to bargainover the cafeteria privileges for the laboratory em-ployees by failing to raise the issue during bargain-ing. Although the employees feared that the privi-leges would be withdrawn in the event the Unionwas victorious, and had expressed their fears to theUnion's bargaining committee while contract pro-posals were being formulated, Respondent did notannounce its intention to unilaterally alter thestatus quo by barring laboratory employees fromthe cafeteria until Friday, October 20, just 2 daysbefore the contract was presented to the member-ship for ratification. That the bargaining committeechose not to act on the employees' speculationsand conjectures, but rather to await Respondent'sactions, was entirely reasonable since during thecourse of bargaining over a period of months Re-spondent gave no indication that it intended to ter-minate the cafeteria privileges for laboratory em-ployees. Indeed, at no time during negotiations didthe parties discuss or even mention this issue.Under these circumstances, we conclude that thereis no "clear and unequivocal" evidence pointing toa "conscious relinquishment" by the Union of anyright to bargain about the cafeteria privileges, andthat the Union's failure to raise the issue was nottantamount to a waiver. N L Industries, Inc., 220NLRB 41, 43 (1975); Perkins Machine Company,141 NLRB 98, 102 (1963). This is particularly truein the instant case because the genesis of the em-ployees' speculation was certain statements madeby Respondent during the election campaign, butnever repeated thereafter. Our colleague's reliance 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon cases such as Clarkwood Corporation, 233NLRB 1172 (1977), and Medicenter, Mid-SouthHospital, 221 NLRB 670 (1975), is therefore mis-placed, as in each case the union had clear and un-equivocal notice of the employer's proposedchanges. Having thus determined that the facts ofthe instant case do not reflect a waiver by theUnion, we find that Respondent violated Section8(a)(5) and (1) of the Act by unilaterally eliminat-ing the lunchroom privileges of the laboratory em-ployees.Contrary to our dissenting colleague, we alsofind that Respondent's unilateral revocation of thelaboratory employees' cafeteria privileges violatedSection 8(a)(3) of the Act. It is clear that the af-fected employees were deprived of a significantbenefit because they chose to be represented by acollective-bargaining agent. Indeed, Respondentadmitted at the hearing that the sole reason thecafeteria benefits were withdrawn was the labora-tory employees' decision to be represented by theCharging Party.2Despite the foregoing, the Ad-ministrative Law Judge found "insufficient evi-dence to establish that the change in benefits wasdiscriminatorily motivated or inherently discrimina-tory." We do not agree. Respondent has not comeforth with any substantial justification for its ac-tions, which we find to be inherently discrimina-tory.3We conclude that the abrupt, unilateralchange in working conditions after the laboratoryemployees chose to be represented by the ChargingParty contained a clear and dramatic message forthe employees who chose the Union and for the re-maining unrepresented employees, and thereby dis-couraged membership in unions and coerced em-ployees in the exercise of rights guaranteed them inSection 7 of the Act.Having found that Respondent violated Section8(a)(3), (5), and (I) of the Act by revoking thecafeteria privileges of the laboratory employees,we shall order Respondent to cease and desist fromits unlawful actions, restore the status quo ante, andmake the employees whole for losses suffered.4z Respondent further admitted that there was no substantial change ilthe number of laboratory employees between the election and the discon-tinuance of the cafeteria privileges. Thus, it cannot he said that the depri-vation of access to the cafeteria was occasioned by space ctinstraints3 A'L.R.B v Great Dane T ruiers. Inc.. 388 U.S 26 (1967).4 it his dissent. Member Penello relies heavily upon his dissentingopinion in Federal-Mogul (Corporation. Bower Roller Bearing Division, 209NLRB 343 (1974). Member Penello's arguments failed to persuade a ma-jority of the Board then ad fail to persuade a majority of the Boardnow. Nor call we agree with Member Penello's gratuitous comments ac-cusing, or at the minimum implying. that the Union failed to bargain ingood faith. I as not the Union that "upset the apple cart" by unilateral-ly altering existing terms and conditionls of employment. Whatever state-ments were made during the election campaign concerning the cafeteriaprivileges. the parties thereafter bargained i good faith and quicklyreached a mutually satisfactory collective-bargaininig agreement. Onlyupon the conclusion of fruitful bargaining did Respondent announce itsORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Henry Vogt Machine Company, Louisville, Ken-tucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Withdrawing cafeteria privileges or otherwisediscriminating against employees because theychoose to be represented for purposes of collectivebargaining by United Steelworkers of America,AFL-CIO-CLC, or any other labor organization.(b) Refusing to bargain collectively with theabove-named labor organization in the unit setforth below by unilaterally withdrawing cafeteriaprivileges or otherwise changing the wages, ratesof pay, or other conditions of employment:All production and maintenance employeesand all employees of the Metallurgical Labora-tory (Department 20) employed by HenryVogt Machine Company at its Louisville, Ken-tucky, facility; but excluding clerical employ-ees, managerial employees and all professionalemployees, guards and supervisors as definedin the Act and all other employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action:(a) Reinstate the cafeteria privileges for the De-partment 20 employees as they existed on October20, 1978, make said employees whole for any lossesoccasioned by Respondent's unilateral action, and,upon request, bargain collectively with respect tothe cafeteria privileges.(b) Post at its Louisville, Kentucky, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 9, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyunlawful cessation f benefits Until that anlouncement, it , as entirelyreasonlable, and indeed responsible. fr the Union to dismiss Respondent'searlier threats as ere election propaganda, and to gise Respondent thebenefit of the doubt h dibeli ing what it regarded as employee conjec-ture and speculationhI the event that this Order is enlforced by a Judgment of a UnitedStates Court of Appeals. the wo rds in the notice reading "Posted byOrder oft the National Labor Relations Board" shall read "Posled Pursu-alnt Io a Judgnletl iof the Un ited States Court of Appeals IFnforcing anOrder f the Nationlal I.abor Rclationls Board " HENRY VOGT MACHINE COMPANY365posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER PENELLO, dissenting:Unlike my colleagues, I would dismiss the com-plaint. Following the principles set forth in the dis-sent in Federal-Mogul Corporation, Bower RollerBearing Division, 209 NLRB 343 (1974), I find thatRespondent lawfully withdrew the cafeteria privi-leges enjoyed by the laboratory employees beforethe election, but which were not in accord withthe benefits enjoyed by the production and mainte-nance employees in the unit. The parties are underno obligation to bargain anew over the workingconditions of the employees who become a part ofthe unit after the election. The working conditionsof the established unit automatically and equallyprevail for all unit employees, including employeesnewly added after an Armour-Globe election.6Thus, upon voting to become part of the unit rep-resented by the Steelworkers, the laboratory em-ployees voted to accept the working conditions ap-plicable to the unit employees, specifically their ex-clusion from the cafeteria. Accordingly, Respon-dent did not violate Section 8(a)(5) by revoking thecafeteria privileges of the laboratory employees.Moreover, shortly before ratification, upon dis-covery of the impending termination of the cafete-ria privileges, the Union made no effort to bargainwith Respondent over these changes. Instead,sometime after the contract was ratified, UnionRepresentative Hatfield spoke to Respondent'slabor relations manager, Max Densford, about theloss of cafeteria privileges. After a brief exchangebetween the two, the Union apparently droppedthe matter until it filed a charge. I conclude thatthe Union acquiesced in the change, after it wasnotified that the loss of privileges was imminent, byfailing to follow up and request bargaining.7Myconclusion is further supported by testimony thatthe union representatives "shrugged their shoul-ders" when laboratory employees told them thecafeteria privileges were to be terminated. Thisaction is consistent with the attitude assumed bythe union negotiators throughout the preparationsfor bargaining. The union officials were aware thatduring the 1977 and 1978 representation electioncampaigns, Respondent emphasized during speech-6 The Globe Machine and Stamping Co., 3 NLRB 294 (1937).Armour and Company, 119 NLRB 623 (1957).' Clarkwood Corporation, 233 NLRB 1172 (1977): Medicenter. Mid-South Hospital, 221 NLRR 670, 678-679 (1975)es to employees that the lunchroom privileges wereenjoyed by "non-Union" employees, and, becauseof space, were not available to "union shop" em-ployees. In addition, the Administrative Law Judgeconcluded that, "in the early time period of negoti-ations, in September, the Union's bargaining com-mittee was clearly apprised by metallurgical em-ployees of the upcoming loss of privilege of eatingin the lunchroom." The response of Union Repre-sentative Tharp, at one point during these conver-sations with the laboratory employees, was thatnothing could be done until the lunchroom benefitwas taken away. The Union made no effort to raisethis issue during the long course of negotiations.Furthermore, in the absence of any evidence ofdiscriminatory motive, I find no violation of Sec-tion 8(a)(3) of the Act in Respondent's conformingthe working conditions of the laboratory employ-ees to the rest of the unit, in accord with the prin-ciples set forth in my dissent in Federal-MogulCorp., supra.I am disturbed, however, by the failure of bothparties to use the collective-bargaining process toresolve their differences. Here is an instance inwhich both sides maneuvered around the edges ofgood-faith bargaining in an effort to outwit the op-position and achieve their objectives by circum-venting the frank and open discussion that is theheart of collective bargaining. It is distressing thatthe Union would sit idly by in the face of repeatedwarnings by the laboratory employees that thecafeteria privileges would soon be withdrawn. TheUnion's stance was to wait for Respondent to makeits move and then file a charge rather than attemptto bargain. An unfair labor practice charge is apoor substitute for collective bargaining.Neither am I sympathetic to Respondent's tac-tics. Rather than declaring its intentions during thecourse of negotiations, Respondent inexplicably re-mained silent until the parties were on the verge ofratification and then announced that, as of the nextworkday, the cafeteria privileges would be re-voked. This action contributed to preventable mis-understanding and needless confrontation. That theBoard's limited resources need be invoked to re-solve this avoidable problem is no tribute to the co-operativeness and good faith of either of these par-ties. In my opinion, by provoking this purposelessstalemate both parties have contributed to a misuseof Board processes. It is in the mutual best interestsof the parties to be practical and accommodatingabout similar matters and deal with them in thecontext of cooperative collective bargaining ratherthan in the antagonistic atmosphere of a NationalLabor Relations Board courtroom. Industrial peacecannot be implemented by the Board alone without 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDa reasonable and good-faith effort by both laborand management.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withdraw cafeteria privilegesor otherwise discriminate against employeesbecause they choose to be represented for pur-poses of collective bargaining by United Steel-workers of America, AFL-CIO-CLC, or anyother labor organization.WE WILL NOT refuse to bargain collectivelywith the above-named labor organization inthe unit set forth below by unilaterally with-drawing cafeteria privileges or otherwisechanging the wages, rates of pay, or otherconditions of employment:All production and maintenance employeesand all employees of the Metallurgical Lab-oratory (Department 20) employed byHenry Vogt Machine Company at its Louis-ville, Kentucky, facility; but excluding cleri-cal employees, managerial employees and allprofessional employees, guards and supervi-sors as defined in the Act and all other em-ployees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL reinstate the cafeteria privilegesfor the Department 20 employees as they exist-ed on October 20, 1978, make said employeeswhole for any losses occasioned by our unilat-eral action, and, upon request, bargain collec-tively with respect to the cafeteria privileges.HENRY VOGT MACHINE COMPANYDECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon November 14, 1979, in Louisville, Kentucky.The charge was filed on April 9, 1979. The complaintin this matter was issued on May 18, 1979. The issuesconcern whether the Respondent has unilaterally anddiscriminatorily changed certain of its policies concern-ing its represented employees' eating at a cafeteria in themain office building. Thus, the issues concern whetherRespondent has violated Section 8(a)(5), (3), and (1) ofthe Act.All parties were afforded full opportunity to partici-pate in this proceeding. Briefs have been filed by theGeneral Counsel and the Respondent and have been con-sidered.Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:FINDIINGS OF FACTI. 'THE BUSINESS OF THE EMPLOYERThe facts herein are based on the pleadings and admis-sions herein.Henry Vogt Machine Company, the Respondent, aKentucky corporation, is engaged in the manufactureand sale of power boilers, heat exchangers, ice machines,valves, fittings, and other metal products at its Louis-ville, Kentucky, facility.During a representative 12-month period, the Respon-dent sold and shipped goods and materials, valued inexcess of $50,000, from its Louisville, Kentucky, facility,directly to points outside the Commonwealth of Ken-tucky.As conceded by the Respondent and based on theforegoing, it is concluded and found that the Respondentis, and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.1I. THE LABOR ORGANIZATION INVOLVED'United Steelworkers of America, AFL-CIO-CLC, is,and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.Il. THE UNFAIR LABOR PRACTICESA. Preliminary Issues2I. Supervisory-agency statusAt all times material herein, the following personswere employed by Respondent in the position set oppo-site their respective names and are, and have been,agents of the Respondent, acting on its behalf, and super-visors within the meaning of Section 2(11) of the Act:Max B. DensfordWerner VogelDudley SpencerDave BrownIndustrial RelationsManagerPlant SuperintendentSupervisorMetallurgical Supervisor2. BackgroundFrom sometime in 1937 to August 4, 1978, Local 1693of the United Steelworkers of America represented theemployees in the appropriate bargaining unit herewithset forth:All production and maintenance employees em-ployed by Henry Vogt Machine Company at itsil t fact.. are based in Ihe pleadings and adrni.Ssions herein-The fact, are based Ithe pleadings and admisrn..ion thcrcri. HENRY VOGT MACHINE COMPANY367Louisville, Kentucky, facility; but excluding all em-ployees of the Metallurgical Laboratory (Depart-ment 20), clerical employees, managerial employeesand all professional employees, guards and supervi-sors as defined in the Act and all other employees.For over 29 years preceding August 4, 1978, the Re-spondent recognized Local 1693 of the United Steel-workers as the collective-bargaining representative of theemployees in the aforesaid appropriate bargaining unit.Prior to August 4, 1978, the Respondent had a smallerunit of employees who were die sinkers. Such employ-ees, approximately 17 in number, were represented bythe International Die Sinkers' Conference.The Respondent, prior to August 4, 1978, had collec-tive-bargaining agreements concerning the above respec-tive bargaining units with the respective Unions as setforth. The collective-bargaining agreements in effect be-tween the Respondent and the Unions prior to August 4,1978, were not presented into evidence. The overall evi-dence relating to Local 1693's proposed contractualchanges, however, indicates that the ultimate 1978 to1981 contract between the Respondent and the Steel-workers was similar in major effect to the existing (pre-August 1978) contract excepting for the integration ofclassifications and wages and related details concerningthe metallurgical employees.Prior to August 4, 1978, the Respondent also had em-ployees other than those in the above referred to bar-gaining units. Thus, the Respondent had office, engineer-ing, sales, and supervisory employees. Included withsuch employees outside the bargaining unit were metal-lurgical laboratory employees. Prior to and after August4, 1978, the Respondent has had two different informa-tion booklets for employees. One booklet, having a bluefront and back sheet, contained on the outside words toreveal that the booklet contained "Information For YouAnd Other Employees At Vogt." The second booklet,having a white front and back sheet, contained on theoutside words to reveal that the booklet contained "In-formation For You And Other Vogt Office, Engineering,Sales And Supervisory Employees."The evidence as a whole reveals that the blue booklet,"Information For Ycu And Other Employees AtVogt"was designed and intended to be for the employeesrepresented by unions and covered by collective-bargain-ing agreements. As indicated later, the white booklet wasdesigned and intended for employees not represented bya union.The Respondent's Steelworkers collective-bargainingagreements both pre-August 1978 and pre-October 23,1978-October 23, 1981, contained a provision relating tosafety and work rules as herein set out.ARTICLE 22. SAFETY AND WORK RULESThe Company shall have the right to make andenforce reasonable work rules and safety rules forthe conduct of its business. All additions and/orchanges in work rules shall be printed and distribut-ed to the employees. It is understood that such ruleswill not abridge any provision of this Agreement.The Union shall have the right to question the rea-sonableness of the Company's rules through thegrievance procedure. The Company will enforcework rules and safety rules uniformly.The Respondent's information booklet (the blue book-let), for its employees represented by unions, containsgeneral sections relating to "Programs and Policies andRules and Regulations." Insofar as the employees in theunit of employees represented by the Steelworkers areconcerned, the Respondent is authorized by article 22 ofthe collective-bargaining agreement with the Steelwork-ers to adopt reasonable safety and work rules. Such arti-cle 22, however, does not authorize the Respondent tounilaterally set or change other conditions of employ-ment.The blue booklet (information booklet for employeesrepresented by the Unions) contained and contains thefollowing information relating to food service as setforth under "Programs and Policies."FOOD SERVICEYou may bring your lunch or supper, or you maypurchase food at the plant. Vending machines forhot and cold drinks, and snacks are located in var-ious areas of the plant. The trucks of a caterer arein the Steel Storage Area of Department 28 and inthe vicinity of Department 16, Machine Shop,during the lunch and supper periods.As indicated, the Respondent's white informationbooklet (Information For You And Other Vogt Office,Engineering, Sales And Supervisory Employees) was de-signed for employees not represented by the Unions.This white booklet contained the following informationrelating to "Food Service" in the section of programsand policies.FOOD SERVICEYou may bring your lunch or supper, or you maypurchase food at the plant. Vending machines forhot and cold drinks, and snacks are located in var-ious areas of the plant. Day shift employees onoffice payroll are eligible to have lunch in the Com-pany lunchroom on the third floor, front office.As indicated, prior to August 4, 1978, the Respondenthad some metallurgical laboratory employees who werenot represented by a union. Although the total numberof such employees on all shifts is not clear, approximate-ly 12 of these employees were on the day shift and car-ried on the "office" payroll.a Such day-shift employeeswere included in the class of employees for whom the"white information booklet" was applicable. Thus, suchday-shift employees were eligible to have lunch in thecompany lunchroom. These employees could purchasehot lunches at a cost of $1 for the five lunches during aweek. It is not clear whether or not these lunches had toIt appears that most of the metallurgical emplosees ere on the dayshift and that there ere metallurgical employees on the first and secorndshifts. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe purchased on a weekly basis or could be purchasedseparately for 20 cents per meal.In 1977, there was a representation election conductedamong the metallurgical employees. Prior to this elec-tion, on June 2, 1977, Werner P. Vogel made a speech tocertain of the metallurgical employees. Vogel spoke con-cerning the benefits of food services for the metallurgicalemployees as is revealed by the following excerpt fromsuch speech:Also for the non-union employees on the dayshift, the company has the lunchroom in which allof you are eligible and have been invited to utilizefor the nominal amount of $1.00 per week for five(5) lunches. This is far less than you would pay forone lunch outside and is probably less than yourcost for bringing lunch from home. I do not knowhow many of you take advantage of this benefit but,it is available to you and because of space, is notavailable to our union shop employees. I believethat you will have to agree that this is a decidedplus if you are taking advantage of it.On August 4, 1978, there was another representationelection conducted among the metallurgical employees.Prior to such election, on August 3, 1978, Werner P.Vogel spoke to certain of the metallurgical employeesconcerning food services and benefits as is revealed bythe following excerpt from Vogel's speech of such date:Also for the non-union employees on the dayshift, the company has the lunch room in which allof you may eat for the nominal cost of $1.00 perweek for five lunches. This is far less than youwould pay for one lunch outside and is undoubtedlyless than your cost for bringing lunch from home.On August 4, 1978, a representation election was con-ducted in Case 9-RC-12521 among the Respondent'smetallurgical laboratory department (Department 20)employees. The election notice in effect set forth that, ifthe employees chose the Union (United Steelworkers ofAmerica, AFL-CIO-CLC, Local 1693) as their collec-tive-bargaining representative, they would become partof the Steelworkers production and maintenance unitpreviously set forth. On August 14, 1978, the Board cer-tified the results of the August 4, 1978, representationelection, and as a result thereof such metallurgical labo-ratory employees became a part of the appropriate bar-gaining unit represented by the Steelworkers.B. The Bargaining; The Elimination of LunchroomPrivilege-Metallurgical EmployeesAt the time of the August 4, 1978, representation elec-tion among the metallurgical employees, there existed acollective-bargaining agreement covering the bargainingunit represented by the Steelworkers. Such contract wasdue to shortly expire. Rather than bargain concerningthe metallurgical employees as regards the period of timepreceding the expiration of the existing contract, the par-ties agreed to delay bargaining until negotiations for anew collective-bargaining agreement for all employeesrepresented by the Steelworkers commenced in earlySeptember 1978. Bargaining would encompass the em-ployees in the expanded unit represented by the Steel-workers.Bargaining by the parties involved some 19 sessionsending with a contract being ratified by union memberson October 22, 1978, and executed by the parties on Oc-tober 23, 1978.Union Representative Hatfield assumed that the metal-lurgical employees had benefits somewhat similar to bar-gaining unit employees, and made no serious efforts todetermine the specific existing benefits. Hatfield's and theUnion's proposals to the Respondent were made on thebasis of desired benefits for all unit employees. The pro-posals specifically directed to the metallurgical employ-ees involved only the determination of classifications andwages. Prior to and during the time of bargaining, theUnion allowed all employees, including metallurgicalemployees, to share in input as to proposals, and to voteon ratification of the contract.During the bargaining, the Union proposed the follow-ing as part of a letter of understanding:The Company will construct and maintain a lunch-room for all employees.What occurred during negotiations with respect to dis-cussion of the above proposal is revealed by the follow-ing credited excerpts from Harbin's testimony:A. I remember the date, September 14, on Sep-tember 14 both parties of the union negotiationscommittee and the company's negotiating commit-tee, were present.It was a very brief discussion and we brought upthe subject as we went down the itemized list. Wewent down the list, we went down the letters of un-derstanding on Page 16 of the proposal, the ques-tion was raised, "What do you mean concerninglunchroom facilities?"Q. This was a question raised by the company'snegotiating committee?A. Yes. At that time we were seeking clarifica-tions of proposed items.Q. Was an explanation given?A. Yes.Q. What was that explanation?A. Mr. Hatfield, his comment was first concern-ing it and he said something to the effect, "You canprovide us lunch." Just without pause, Mr. Joe Sot-tile, vice president, made a comment to the effect"We are not asking you to buy our lunch or pro-vide our lunch. What we are asking is for a cleanplace for our employees to sit down and eat theirlunch." That was briefly the comment and it hap-pened in a matter of a couple of seconds or minutes.The evidence does not reveal that agreement wasreached on the above referred to proposal.The facts are clear that, during the period of bargain-ing, metallurgical employees told officials of Local 1693that the Respondent had told such employees that theprivilege of eating in the lunchroom would be taken HENRY V()GT MACHINE COMPANY36away from the metallurgical employees as a result ofsuch employees having selected the Union. The factsalso reveal that some of the metallurgical employees de-sired to have the metallurgical employees' wages negoti-ated retroactively. It is clear that the officials of Local1693, members of the negotiating committee, indicated toeveryone that the metallurgical employees were to re-ceive the same benefits as other employees and no more.There is one point of apparent conflict between metal-lurgical employee Wagner and negotiating committee-man Tharp's testimony. Thus, Wagner testified to theeffect that he believed that at one time Tharp said thatnothing could be done until the lunchroom benefit wastaken away.4I credit Wagner's testimony on such point.As indicated, in the early time period of negotiations,in September, the Union's bargaining committee wasclearly apprised by metallurgical employees of the up-coming loss of privilege of eating in the lunchroom. Thefacts as a whole reveal that the bargaining committeewas also aware of Vogel's speeches (relating to suchbenefits) and the information booklets. On Friday, beforethe date of ratification of the contract, the Respondent'ssupervisor, Brown, told metallurgical employees in effectthat as of Monday, the date the contract was to be ex-ecuted, metallurgical employees could not use the lunch-room.5Such facts were communicated by metallurgicalemployees to the bargaining committee before the up-coming contract was ratified. The facts reveal in effectthat committee members shrugged their shoulders andpassed the matter off.Said contract was ratified, and after execution of thecontract on October 23, 1978, day-shift metallurgical em-ployees have not been allowed to use the lunchroom fa-cilities. Sometime later, complaints by the metallurgicalemployees over the loss of lunchroom facilities weremade to the Union. Union Representative Hatfield raisedthe question of the usage of lunchroom facilities with theRespondent's labor relations manager, Densford. Dens-ford told Hatfield that the Company could not feed all ofthe people in the bargaining unit in the cafeteria. Hatfieldtold Densford that he was only speaking of Department20. Densford made no further reply.C. Contentions, Conclusions1. The General Counsel contends that the eliminationof lunchroom privileges for the day-shift metallurgicalemployees occurred because such employees selected theUnion, that such discourages union membership, and thatby such conduct the Respondent violates Section 8(a)(3)and (I) of the Act. The Respondent contends in effectthat the elimination of lunchroom privileges for metallur-gical employees flowed from the removal of such em-ployees from the office payroll, that such was not dis-criminatory within the meaning of Section 8(a)(3) and (1)of the Act.Considering all of the facts, I am not persuaded thatthe Respondent was discriminatorily motivated in theelimination of benefits concerning lunchroom privilegesThis is not to he construed a an, intent h harp hat somethingwould he done uhen the benefits ere taken auaUp to this point of time he da',-shift metallurgical emplosvcs hadcontinued to utilize lunc hroolm privilegesfor the metallurgical employees. Rather, the overall evi-dence revealing benefits and conditions for union andnonrepresented employees appears to show a reasonableemployer. It appears that the distinction in privileges ofusing the lunchroom was and is dictated by the spaceavailable and number of employees who could be servedin such space. It appears reasonable that the Union andthe Employer would be concerned about the effect ofdifferent benefits for employees in the same unit. Al-though Hatfield indicated later that the Union was onlyinterested in the continuation of lunchroom benefits forthe metallurgical employees. Densford's remarks con-cerning space available, previously made, and the prob-lems of an overall unit, reveal, in my opinion, insufficientevidence to establish that the change in benefits was dis-criminatorily motivated or inherently discriminatory. Allemployees were aware of the size of the bargaining unit,the size of the lunchroom facilities, and expressed rea-sons for the limitation of the privilege.' Accordingly, al-legations of conduct violative of Section 8(a)(3) and (1)shall be recommended to be dismissed.2. The General Counsel contends and the Respondentdenies that elimination of benefits-lunchroom facili-ties-as regards the metallurgical employees constitutedconduct violative of Section 8(a)(5) and (1) of the Act.Considering the facts that the Union's bargaining com-mittee, including officials of Local 1693, were wellaware that the privileges of the metallurgical employeesusing the lunchroom facilities were to cease, the failureof the Union to bring this issue up during the bargainingsessions and before ratification of the contract must besaid to be tantamount to a waiver of bargaining oversuch issue. This being so, the evidence is insufficient toestablish that the Respondent has violated Section 8(a)(5)and (1) of the Act by the elimination of lunchroom bene-fits as applicable to metallurgical employees. According-ly, allegations of conduct violative of Section 8(a)(5) and(I) shall be dismissed.7Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:I Although the da-shift mclallurgical emplo.ces ere reatcd differ-entls hecalluse of status of being unlrepresented and on the "offitc " pay rollas compared to, being coxered h a collectise-bargainitg agreement hc-Is eell he Rcespolldtet and a illlon., the fact d not reecal that uch dif-ference in treatmellit i a, accorded in order to dicourage union member-ship Nor do the o,erall facts rescal that such discouragement of unrionmembership as inheretllClariXksid Corporturimn. 233 NRB 1172 11977) A the hearing, the(ieneral Counsecl appeared aare that there as an issue as lo helherthe overall circumstances resealed that the Union', actionls 'Aere lanta-mounl to a aivscr he (encral Counsel appeared IIo belie'e Ih.l ,iuchissue in'lolred ai colltentilol that the Union had failed to proper5reprc-sclt the nlietallurgical cnploees The Respondent has argued inI cffctthat the tlniotn's filing if charges in this matter as io protect itself fromsuch illegali,s In1 m opinionl the ivcrall facts do n suggestl hat theUnion has filed to properl5 represent the metallurgical cmploeesL.unchr.lnl i hcelits arc similar ill effec t a factlir of cerall vages}Had the question of the lunclhroom benefits been ijected into the bar-gaining. it is ral,tahle Io beliese that it s ould ha.is had a bearing nthe oNcrall seag icrcases for the nletallurgical enlphloees 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCIUSIONS OF: LAW1. Henry Vogt Machine Company, the Respondent, isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC,is, and has been at all times material herein, a labor orga-nization within the meaning of Section 2(5) of the Act.3. The facts do not establish that the Respondent, asalleged, has violated Section 8(a)(5), (3), and (1) of theAct.[Recommended Order for dismissal omitted from pub-lication.]